DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 17, 2022 has been entered.  Claims 1-5 and 7-17 are pending for examination.  Applicant’s amendments have overcome the claim objections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 9, 10, 11, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth et al., US 5757269 (hereinafter Roth).
Regarding claim 7, Roth teaches a door closure dampening system for a door having an automatically deployable deadbolt lock, said automatically deployable deadbolt lock configured for being deployed automatically when a leading edge of said door is in close proximity to a doorframe, said door closure dampening system comprising:
a doorframe mounted striker plate portion (110), configured for receiving a door mounted automatically deploying deadbolt lock (110 is capable of receiving a door mounted deploying deadbolt without any modification to the device structure), wherein said doorframe mounted striker plate portion includes a deadbolt damper element (40) movable from a first at rest position (Fig 3A) to a second engaged position (Fig 3B) upon pressure by said leading edge of said door engaging with said damper element (Fig 3B), wherein said first at rest position of said deadbolt damper element is configured for providing an engagement surface which protrudes from the generally planar surface of the remainder of the striker plate (Fig 3A), said generally planar surface of the remainder of the striker plate disposed facing said leading edge of said door when engaging with the said damper element (Fig 3b), and wherein said automatically deployable deadbolt damper element is located in a cut out in said doorframe mounted striker plate portion (112; Fig 1), and coupled to a spring (70; Figs 4,6), wherein said deadbolt damper element is configured for pivoting about an axis (col 3, lines 37-53) while under spring tension provided to said deadbolt damper element by said spring (col 3, lines 54-62), said spring configured for providing controlled movement of said automatically deployable deadbolt by providing resistance of movement of said automatically deployable deadbolt damper element from said at rest position to said engaged position (col 3, lines 54-62).
Regarding claim 9, Roth teaches a doorframe (100) mounted door latch bolt dampener mechanism (unnumbered feature comprising 12, 40; Figs 1,4,5), configured for receiving at least a door mounted door latch bolt (150), wherein said doorframe mounted door latch bolt dampener mechanism includes a door latch bolt damper element (40), said door latch bolt damper element is pivotably (unnumbered feature comprising 12, 40; Figs 1,4,5) mounted in said doorframe mounted door latch bolt dampener mechanism proximate top and bottom regions of a longitudinal edge of said door latch bolt damper element (Fig 4), said door latch bolt damper element configured for being pivotably movable from a first at rest position (Fig 3A) to a second engaged position upon pressure of a door lock latch engaging with said door latch bolt damper element (Fig 3B), and wherein said door latch bolt damper element is coupled to a spring (70; Fig 4, 6) and configured for providing resistance of movement of said door latch bolt damper element from said at rest position to said engaged position when engaged by said door mounted door latch bolt (col 3, lines 54-62).
Regarding claim 10, Roth teaches the door closure noise dampening system according to claim 9, wherein said doorframe mounted door latch bolt dampener mechanism (unnumbered feature comprising 12, 40; Figs 1,4,5) includes at least a first door latch bolt damper element limit element (44), configured for controlling the first at rest position of said door latch bolt damper element (44 limits the movement of 40 in relation to 60; Figs 1,4,5,6) .
Regarding claim 11, Roth teaches the door closure noise dampening system according to claim 10, wherein said at least a first door latch bolt damper element limit element (44) includes a tab (unnumbered tab shaped feature located on left end of 44 to the left of 48 terminating at 55; Fig 6) in said doorframe mounted door latch bolt dampener mechanism (unnumbered feature comprising 12, 40; Figs 1,4,5).
Regarding claim 12, Roth teaches the door closure noise dampening system according to claim 10, wherein said at least a first door latch bolt damper element limit element (44) includes first and second tabs (unnumbered tab shaped features located on left end of 44 to the left of 48 terminating at 55 and located on the right end of 44 to the right of 51 terminating at 57; Fig 6) in said doorframe mounted door latch bolt dampener mechanism (unnumbered feature comprising 12, 40; Figs 1,4,5).
Regarding claim 13, Roth teaches the door closure noise dampening system according to claim 10, wherein said at least a first door latch bolt damper element limit element (44) is configured for maintaining said door latch bolt damper element (40) at an angle of approximately 45 degrees when measured from a front surface of said doorframe mounted door latch bolt dampener mechanism when said door latch bolt damper (Fig 3A shows 40 at an angle of approximately 45 degrees).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 8, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al., US 5757269 (hereinafter Roth), in view of Iseki, US 4196924.
Regarding claim 1, Roth teaches a door closure noise dampening system, comprising: 
a doorframe (100) mounted door latch bolt dampener mechanism (unnumbered feature comprising 12, 40; Figs 1,4,5) configured (It has been held that the recitation that an element is "configured" to perform a function is not a positive limitation but only requires the ability to so perform without modification to the device or structure. It does not constitute a limitation in any patentable sense. See MPEP 2111.04) for receiving at least a door mounted door latch (150; Fig 3B), wherein said doorframe mounted door latch bolt dampener mechanism includes a doorlatch bolt damper element (40), said door latch bolt damper element pivotably (col 3, lines 37-53) mounted in said doorframe mounted door latch bolt mechanism proximate top and bottom regions of a longitudinal edge of said door latch bolt damper element (Fig 4), said door latch bolt damper element configured for being pivotably movable from a first at rest position (Fig 3A) to a second engaged position upon pressure of a door lock latch engaging with said door latch bolt damper element (Fig 3B), and wherein said door latch bolt damper element is coupled to a spring (70; Figs 4,6) and configured for providing resistance of movement of said door latch bolt damper element from said at rest position to said engaged position when engaged by said door mounted door latch bolt (col 3, lines 54-62). 
Roth does not teach a door mounted noise dampening closure portion; a doorframe (10) mounted noise dampening closure portion (11), said doorframe mounted noise dampening closure portion configured for receiving a portion of said door mounted noise dampening closure portion.
Iseki teaches a door (9) mounted noise dampening closure portion (unnumbered feature comprising 1, 3, 4, 16; Figs 1, 2); a doorframe (10) mounted noise dampening closure portion (11), said doorframe mounted noise dampening closure portion configured for receiving a portion of said door mounted noise dampening closure portion (Figs 1, 2),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth’s door closing system by adding Iseki’s noise dampening closure portion.  Doing so would add a known door hardware component to the closing system resulting in a more capable system with increased features capable of meeting customer requirements.  
Regarding claim 2, Roth in view of Iseki teaches the door closure noise dampening system of claim 1, wherein said door (Iseki, 9) mounted noise dampening closure portion (Iseki, unnumbered feature comprising 1, 3, 4, 16; Figs 1, 2) includes a pivotable arm portion (Iseki, 3), said pivotable arm portion movable between a first armed position (Iseki, Fig 2) in which said pivotable arm portion is configured for coming into contact with said doorframe mounted noise dampening closure portion (Iseki, 11), and a second engaged position (Iseki, Fig 1), configured for engaging with said doorframe mounted noise dampening closure portion.
Regarding claim 3, Roth in view of Iseki teaches the door closure noise dampening system of claim 2, wherein said pivotable arm portion (Iseki, 3) includes a rotatable element (Iseki, 16) disposed on a distal end of said pivotable arm portion (Iseki, left side of 3 in Fig 2).
Regarding claim 4, Roth in view of Iseki teaches the door closure noise dampening system of claim 3, wherein said proximal end of said pivotable arm portion (Iseki, right side of 3 in Fig 2) of said door mounted noise dampening closure portion (unnumbered feature comprising 1, 3, 4, 16; Figs 1, 2) is coupled to a piston (Iseki, 4; Fig 3).
Regarding claim 5, Roth in view of Iseki teaches the door closure noise dampening system of claim 4, wherein said a doorframe (Iseki, 10) mounted noise dampening closure portion (Iseki, 11) includes a first tab (Iseki, unnumbered feature, lower left tab of 11 projecting downward in Fig 2) and a second tab (Iseki, unnumbered feature, upper right hook tab of 11 projecting downward in Fig 2) generally parallel to said first tab (Iseki, Fig 2), said first tab configured for engaging with said rotatable element (Iseki, 16) disposed on said distal end of said pivotable arm portion (Iseki, left side of 3 in Fig 2) for causing the piston (Iseki, 4) coupled to said proximal end of said pivotable arm portion (Iseki, right side of 3 in Fig 2) to move from said armed position (Iseki, Fig 2) to said engaged position (Iseki, Fig 1) by causing said rotatable element Iseki, 16) to travel upward along said first tab in a controlled manner (Iseki, movement of 16 between Fig 2 and Fig 1) when a door (Iseki, 9) on which said door mounted noise dampening closure portion (unnumbered feature comprising 1, 3, 4, 16; Figs 1, 2) is mounted is moved from a first open position (Iseki, Fig 2) to a second closed position (Iseki, Fig 1; col 3, lines 38-44), and wherein said second tab is configured for engaging with said rotatable element when said door on which said door mounted noise dampening closure portion is mounted is moved from said second closed position to said first open position thereby causing said pivotable arm portion to move from said second engaged position to said first armed position (Iseki, movement of 16 from Fig 1 to Fig 2; col 3, lines 38-44).
Regarding claim 8, Roth teaches a door closure dampening system for a door having an automatically deployable deadbolt lock, said automatically deployable deadbolt lock configured for being deployed automatically when a leading edge of said door is in close proximity to a doorframe, said door closure dampening system comprising:
a doorframe mounted striker plate portion (110), configured for receiving a door mounted automatically deploying deadbolt lock (110 is capable of receiving a door mounted deploying deadbolt without any modification to the device structure), wherein said doorframe mounted striker plate portion includes a deadbolt damper element (40) movable from a first at rest position (Fig 3A) to a second engaged position (Fig 3B) upon pressure by said leading edge of said door engaging with said damper element (Fig 3B), wherein said first at rest position of said deadbolt damper element is configured for providing an engagement surface which protrudes from the generally planar surface of the remainder of the striker plate (Fig 3A), said generally planar surface of the remainder of the striker plate disposed facing said leading edge of said door when engaging with the said damper element (Fig 3b), and wherein said automatically deployable deadbolt damper element is located in a cut out in said doorframe mounted striker plate portion (112; Fig 1), and coupled to a spring (70; Figs 4,6), wherein said deadbolt damper element is configured for pivoting about an axis (col 3, lines 37-53) while under spring tension provided to said deadbolt damper element by said spring (col 3, lines 54-62), said spring configured for providing controlled movement of said automatically deployable deadbolt by providing resistance of movement of said automatically deployable deadbolt damper element from said at rest position to said engaged position (col 3, lines 54-62).
Iseki teaches a door (Iseki, 9) mounted noise dampening closure portion (unnumbered feature comprising 1, 3, 4, 16; Figs 1, 2), wherein said door mounted noise dampening closure portion includes a pivotable arm portion (Iseki, 3), said pivotable arm portion movable between a first armed position (Iseki, Fig 2) in which said pivotable arm portion is configured for coming into contact with a doorframe mounted noise dampening closure portion (Iseki, 11), and a second engaged position (Iseki, Fig 1), configured for engaging with said doorframe mounted noise dampening closure portion (Iseki, col 2, lines 8-31), wherein said pivotable arm portion includes a rotatable element (Iseki, 16) disposed on a distal end of said pivotable arm portion (Iseki, left side of 3 in Fig 2), and wherein said proximal end of said pivotable arm portion (Iseki, right side of 3 in Fig 2) of said door mounted noise dampening closure portion is coupled to a piston (Iseki, 4; Fig 3); said doorframe (Iseki, 10) mounted noise dampening closure portion configured for receiving a portion of said door mounted noise dampening closure portion (Iseki, Fig 1), and wherein said doorframe mounted noise dampening closure portion includes a first tab (Iseki, unnumbered feature, lower left tab of 11 projecting downward in Fig 2) and a second tab (Iseki, unnumbered feature, upper right hook tab of 11 projecting downward in Fig 2) generally parallel to said first tab (Iseki, Fig 2), said first tab configured for engaging with said rotatable element disposed on said distal end of said pivotable arm portion (Iseki, Fig 2) for causing the piston coupled to said proximal end of said pivotable arm portion to move from said armed position (Iseki, Fig 2) to said engaged position (Iseki, Fig 1) by causing said rotatable element to travel upward along said first tab in a controlled manner (Iseki, movement of 16 between Fig 2 and Fig 1) when a door on which said door mounted noise dampening closure portion is mounted is moved from a first open position (Iseki, Fig 2) to a second closed position (Iseki, Fig 1; col 3, lines 38-44), and wherein said second tab is configured for engaging with said rotatable element when said door on which said door mounted noise dampening closure portion is mounted is moved from said second closed position to said first open position thereby causing said pivotable arm portion to move from said second engaged position to said first armed position (Iseki, movement of 16 from Fig 1 to Fig 2; col 3, lines 38-44); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth’s door closing system by adding Iseki’s noise dampening closure portion.  Doing so would add a known door hardware component to the closing system resulting in a more capable system with increased features capable of meeting customer requirements.  
Regarding claim 14, Roth teaches the door closure noise dampening system according to claim 1, wherein said doorframe mounted door latch bolt dampener mechanism (Roth, unnumbered feature comprising 12, 40; Figs 1,4,5) includes at least a first door latch bolt damper element limit element (Roth, 44), configured for controlling the first at rest position of said door latch bolt damper element (Roth, 44 limits the movement of 40 in relation to 60; Figs 1,4,5,6) .
Regarding claim 15, Roth teaches the door closure noise dampening system according to claim 14, wherein said at least a first door latch bolt damper element limit element (Roth, 44) includes a tab (Roth, unnumbered tab shaped feature located on left end of 44 to the left of 48 terminating at 55; Fig 6) in said doorframe mounted door latch bolt dampener mechanism (Roth, unnumbered feature comprising 12, 40; Figs 1,4,5).
Regarding claim 16, Roth teaches the door closure noise dampening system according to claim 14, wherein said at least a first door latch bolt damper element limit element (Roth, 44) includes first and second tabs (Roth, unnumbered tab shaped features located on left end of 44 to the left of 48 terminating at 55 and located on the right end of 44 to the right of 51 terminating at 57; Fig 6) in said doorframe mounted door latch bolt dampener mechanism (Roth, unnumbered feature comprising 12, 40; Figs 1,4,5).
Regarding claim 17, Roth teaches the door closure noise dampening system according to claim 14, wherein said at least a first door latch bolt damper element limit element (Roth, 44) is configured for maintaining said door latch bolt damper element (Roth, 40) at an angle of approximately 45 degrees when measured from a front surface of said doorframe mounted door latch bolt dampener mechanism when said door latch bolt damper (Roth, Fig 3A shows 40 at an angle of approximately 45 degrees).
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boam, US 2353844 A, teaches a keeper with spring biased damper element.
Hanchett, US 4595220 A, teaches a dead bolt sensing and strike closing mechanism with spring biased abutment member.
FR 623497 A teaches a striker with spring biased abutment member. 
Heger, DE 19639253 A1, teaches a striker with spring biased abutment member.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675